Exhibit 10.1 SUBORDINATED LOAN AGREEMENT dated as of June 28, 2017 between ENSERVCO CORPORATION as Borrower and CROSS RIVER PARTNERS, L.P. as Lender This instrument and the rights and obligations evidenced hereby are subordinate in the manner and to the extent set forth in that certain Subordination and Intercreditor Agreement (the “ Subordination Agreement ”) dated as of June 28, 2017 among, CROSS RIVER PARTNERS, L.P. (“ Lender ”), ENSERVCO CORPORATION, a Delaware corporation (the “ Borrower ”) and PNC BANK, NATIONAL ASSOCIATION (“ PNC ”), to the indebtedness (including interest) owed by the Borrower pursuant to that certain Amended and Restated Revolving Credit and Security Agreement dated as of September 14, 2014, among the Borrower, PNC, and the lenders from time to time party thereto, as such Amended and Restated Revolving Credit and Security Agreement has been and hereafter may be amended, supplemented or otherwise modified from time to time and to indebtedness refinancing the indebtedness under that agreement as contemplated by the Subordination Agreement; and each holder of this instrument, by its acceptance hereof, irrevocably agrees to be bound by the provisions of the Subordination Agreement. SUBORDINATED LOAN AGREEMENT THIS SUBORDINATED LOAN AGREEMENT (this “ Agreement ”) is made and entered into as of June 28, 2017, by and between CROSS RIVER PARTNERS, L.P., a Delaware limited partnership (“ Lender ”) and ENSERVCO CORPORATION, a Delaware corporation (the “ Borrower ”). RECITALS: WHEREAS , pursuant to the terms of the Tenth Amendment to the Senior Credit Agreement (as defined herein), the Borrower has requested that the Lender make a subordinated loans in an aggregate principal amount of up to $2,500,000.00 to the Borrower; and WHEREAS , subject to the terms and conditions of this Agreement, the Lender is willing to make the requested subordinated loans to the Borrower. NOW, THEREFORE , in consideration of the premises and the mutual covenants herein contained, the Borrower and the Lender agree as follows: ARTICLE I DEFINITIONS; CONSTRUCTION Section 1.1. Definitions . Any capitalized term used herein without definition shall have the meaning specified in the Senior Credit Agreement. In addition to the other terms defined herein, the following terms used herein shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the terms defined): “ Affiliate ” means, as to any Person, any other Person that, directly or indirectly, controls, is controlled by or is under common control with such Person or is a director or officer of such Person. For purposes of this definition the term “control” (including the terms “controlling”, “controlled by” and “under common control with”) of a Person means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting stock, by contract or otherwise. For purposes of this Agreement, the Borrower will not be considered an Affiliate of the Lender. “ Borrower ” shall have the meaning in the introductory paragraph hereof. “ Business Day ” shall mean any day other than a Saturday, Sunday or other day on which commercial banks in Denver, Colorado are authorized or required by law to close. “ Change in Control ” shall mean: (a) any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Borrower representing more than 50% of the total voting power represented by the Borrower’s then outstanding voting securities; or (b) a merger or consolidation of the Borrower whether or not approved by the board of directors of the Borrower, other than a merger or consolidation that would result in the voting securities of the Borrower outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) at least 60% of the total voting power represented by the voting securities of the Borrower or such surviving entity (or the parent of any such surviving entity) outstanding immediately after such merger or consolidation, or a change in the ownership of all or substantially all of Borrower’s assets to a person not related (within the meaning of income tax Regulations Section 1.409A-3(i)(5)(vii)(b)) to the Borrower; or (c) the replacement during any 12-month period of a majority of the members of the board of directors of the Borrower with directors whose appointment or election was not endorsed by a majority of the members before the date of the appointment or election -2- “ Closing Date ” shall mean the date on which the conditions precedent set forth in Section 3.1 have been satisfied or waived in accordance with Section 8.2
